 In the Matter of DELCO R 1DIO DIVISION OF GENERAL MOTORS CORPORA-TION-andINTERNATIONAL UNION5 UNITED AUTOMOBILE, AIRCRAFT, ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA, LOCAL No 292(C I 0)Case No. R-394: -Decided July 15,1942Jurisdictionwar materials manufactuimgindustryInvestigation and Certification of Representatives-existence of question re-fusal to accord petitioner recognition until certified by the Board, contractexecuted subsequent to filing of petitionheldno bai , election necessaryUnitAppropriate for Collective Bargaining:all production, maintenance, andtoolioom employees in two plants of the Delco Radio Division of the Company,with specified exclusions, stipulation-as toMr Robert T. Malarney,for the BoardMessrs. Henry M HoganandDenton Jolly,of Detroit, Mich, forthe CompanyMr Richard H Oberreich,of Kokomo, Ind , andMessrsFrankSlay and Elmer Wilkerson,of Muncie, Ind, for the C I. O.Mr. Francis O'Rourke,of Indianapolis, Ind, andMr. Earl R.Weimer,of Marion, Ind., for the I. B E W.Mr Walter Bennett,of Kokomo, Ind, for the Metal PolishersMr David Karasick,of counsel to the Boaid,DECISIONANDDIRECTION,OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by InternationalUnion, United Automobile, Aircraft, and Agi icultural ImplementWorkers of America, Local No 292 (C I 0 ), herein called the C I O ,alleging that a question affecting commeice had aiisen concerning therepresentation of employees of Delco Radio Division of General Mo-tois Corporation, Kokomo,' Indiana, herein called the Company, theNational Labor Relations Board, herein called the Boai d, provided foran appropriate hearing upon due notice before Henry J Kent, TrialExaminerSaid hearing was held at Kokomo, Indiana, on June 15,1942The Board, the Company, the C I 0., Local B-1194 of theInternational Brotherhood of Electrical Workers, affiliated with the42 N L R B, No 104508 DELCO RADIO DIVISION509American Federation of Labor, herein called the I B E W, and MetalPolisheis, Buffers, Platers and Helpeis Inteinational Union, Local No24, affiliated with the Ameiican Federation of Labor, herein called theMetal Pohsheis,t appeared, paiticipated, and weie affoided full op-portunity to be heard, to examine and cioss-examine witnesses, and tointroduce evidence bearing on the issuesAt the opening of the heat-ing, the representatives of the I B EW moved to postpone theproceedings on the giound that the repie=entative of InternationalUnion, United Automobile Workers of Anmerica, Local No 683, affili-ated with the American Fedei ation of Labor, herein called the UAW-AFL, a labor organization claiming to have an interest in the outcomeof this proceeding and which had been served with notice of healing,had been taken ill and could not appear at the hearingThe TrialExaminer denied this motion 2During the course of the lieaiing, rep-iesentatives of the I B E W moved to dismiss the petition on the,ground that the I B. E W. and the UAW-AFL are pai ties to a pies-ently existing contract with the Company, which coveis the employeesin the unit alleged to be appropiiate by the C I 0The Tiial Ex-aminer ieserved ruling on this motion for the BoaidFor the reasonsappearing in Section` III below, the motion is hereby deniedTheTrial Examiner's rulings made at the heainlg ale fiee from prejudicialerror andare hereby affirmedOn June 29 and June 30, 1942, respectively, the UAW-AFL and theC I 0 filed biiefs which the Board has consideredThe iequestmade in the brief of the UAW-AFL to set aside the heating and todismiss the petition is hereby deniedUpon the entire recoid in the case, the Boaid makes the followingFINDINGS OF FACTITHE BUSINESSOF THE COMPANYThe Company is a Delaware corpoi ation with its principal officeslocated inNe* York City and with other offices in Detroit, MichiganThe Company has several unincorporated divisionsThe Delco RadioDivision maintains a plant located in two buildings at Kokomo, In-diana, where, until the present %i ar, it manufactured automobile radioservice sets, automobile carburetors, and parts for such pi oductsTheCompany is piesently engaged in piodtu,nlg war materialsAppioxi-mately 70 percent by value of the productive materials, including iawwmaterialsand fabricated of pai tially fabi icated articles used in thet The parties at the hearing agreed that no question concerning representation had arisenas to metal polishers, buffers,platers, and theft helpers,who ale covered by the teims ofan existing contract between the Metal Polishers and the Company'The I B E W and the UAW-AFL ale joint paitiPN,to in existing contract with theCompany,as noted in Section III below 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDmanufacturing and fabricating operations of Delco Radio Division,is obtained from souices outside the State of Indiana and approxi-mately 95 percent of its products are shipped upon completion topoints outside the State of Indiana 3 The Delco Radio Division ofthe Company employs from 900 to 1,100 employeesThe Companyadmits for the purposes of this case that it is engaged in commercewithin the meaning of the ActIITIIE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft, and Agricultural Implement Work-ers of America, Local No 292, affiliated with the Congress of Indus-trial Organizations, is a labor organization admitting to menbershipemployees of the CompanyInternational Brotherhood of ElectricalWorkers, Local B-1194;,International Union, United Automobile Workers of Amei lca, LocalNo 683, and Metal Polishers, Buffers, Platers and Helpers Interna-tional Union, Local No 24. are labor organizations affiliated with theAmerican Federation of Labor, admitting to membership employeesof the CompanyIIITHE QUESTION CONCERNING REPRESENTATIONOn January 22, 1942, the C I 0 wrote to the Company claimingthat it represented a majority of the production and maintenance em-ployees and requesting recognitionIn a letter to the C I 0 datedJanuary 26, 1942, the Company replied that it was party to a pi esentlyexisting contract with the UAW-AFL and refused to recognize theC I 0 unless it should be certified by the BoardOn Febiuaiy 28,1941, the Company entered into a contract with the I B E W andthe UAW-AFL which covered all the production, maintenance, andtoohoom employees, the runt alleged to be appropriate by the C I O.in this case 4This agreement was supplemented on June 13, 1941,and was to remain in effect until May 28, 1942, and thereafter unless60 days' written notice to modify or terminate was given by eitherpartyOn May 28, 1942. the Company entered into a new agreementwith the I B E W and the UAW-AFL covering employees in thesame unitThis contract is to run for 1 year and from year to yearthereafter, subject to modification or termination upon 60 clan,,s'noticeThe abo'e-stand fact, conceining the business operations of the Comp tin`ate as setforth in theMatterof Delco Radio Ditiasion of General Motors CorporationandIntei nationalBrotherhood o/ Electricalnorkera,affiliated with the A F of L,et at,25 N- L R B 698,in accordancepith an agreement beteeen counsel for the Board and the iepreaentatives ofthe Cmnpany in the present case that the business operations of the Company are substan-Ualli the same as set forth in the Boaid's findings of fact in the cited Decision4The-specific exclusions noted in the contract of February 28, 1941, were substantiallythe same as those set forth in the unit found to be appropriate In Section IV below DELCO RADIO DIVISION511in writing prior to the end of any yearThe I B - E W at the hear-ing and the UAW-AFL in its bilef contended that the contract of May28, 1942, is a bar to a piesent determination of representativesThecontract was executed subsequent to the filing of the petition andamended petition by the C I 0, on February 12 and February 24,1942, respectively, and it is therefore ineffectual as a bar to this investi-gation 5A statement of the Regional Director introduced into evidence atthe hearing indicates that the C I 0 repiesents_a substantial numberof employees in the unit hereinafter found to be appropriate13We find that a question has arisen concerning the representation ofemployees of the Company, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the ActIV TIDE APPROPRIATE UNITIn accordance with the stipulation of the parties at the hearing, wefind that all production, maintenance, and toolroom -employees, inPlant 1 and Plant 2 of the Delco Radio Division of the Company,excluding metal polishers, buffers, platers, and their helpers, directrepresentatives of the management, such as officers and directors ofthe Company, sales managers and assistant sales managers, factorymanagers and assistant factory managers, process engineers, tool de-signer s, timekeeper s, time-study men, dii ectoi s and employees of sales,accounting; personnel, and mdustiial/relations,departments, directorsof purchases and assistant'diiectors of purchases, superintendents andassistant superintendents, general foremen, foremen and assistant fore-men, and all other persons woiking in a supeivisoiy capacity, i nclud-Ing those having the right to hire and discharge and those whoseduties include recommendations as to hiring and discharging - (butnot leaders), and those employees whose work is of a confidentialnature, office employees, plant protection employees, all clerical em-ployees, chief enginers, shift operating engineers in the power plants,designing engineers, laboratory technicians, technical school students,engineering model makers, draftsmen, and detanleis, constitute a unit6Matte? of Philadelphia Dairy Products Co , IncandLocal Indust, ,al Union No 1119,Coup,essof Industrial Organizations,36 N L R B 737"The Regional Director repotted that the C I 0 presented 594 application for mem-bership and authorvation cards, of which 71 were duplicates,and of the remaining 523cards, 470 contained the names of poisons listed on the Company's pay roll of May 1, 1941,which contained the names of approximately 1040 production and maintenance employees,exclusive of supeivisoiy employees,cleiical employees,and metal polishers,buffeis, platersand then helpersThe 470 authorivation and membership application cards, all of whichappeaied to contain original genuine signatures,were dated as follows 2 in 1939, 6 betweenApril and December 1940,41 between January and June 1941, 156 between June andDecember 1941, 260 between J anuaiv and April 1942, and 5 undatedThe UAW-AFLand the I BE W were pattiesto a contract' with the Company and therefore did notsubmit other eN idence in support of their claims of substantial interest 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for the purposes of collective bargaining w ithni the mean-ing of Section 9 (b) of the ActV THE DETERMINATION OF REPRESENTATIVESWe find that the question coiiceinnig representation which has arisencan best be iesolved by an election by secret ballotAlthough theUAW-AFL did not appear at the hearing, it has nevertheless shownits interest in the outcome of this pioceedmg by filing a brief and isfurthermore a pai ty, together with the I B E W, to an existingcontiact with the Company covering employees in the unit which wehave found to be appiopiiate in Section IV aboveWe shall, theie-foie, direct that the UAIiV-AFL be accorded a place on the ballotjointly with the I B E W in the election which we shall hereafterdirectIn accordance with oui usual practice, we shall direct that theemployees of the Company eligible to vote in the election shall bethose employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set, forth inthe DirectionDIRECTION OF ELECTIONBy virtue of and puisuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives foi the purposes of collective bargainingwith Delco Radio Division of Genei al Motors Cor poi ation, Kokomo,Indiana, an election by secret ballot shall be conducted as early aspossible, -but not later than thirty' (30) days from the date of thisDirection, under the direction,ai^d.supervision;of the Regional Directorfor the Eleventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, amoi,g the employees in the unit found appro-priate in Section IV above, who were employed at the Company'sKokomo, Indiana, plant during the pay-roll period immediately pre-ceding the date of this Direction, including any such employees whodid not wank during such pati-ioll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or ,temporarily laid,off, _but, excluding any who have since quitor been discharged for cause, to determine whether they desire to berepresented by International Union, United Automobile, Aircraft, andAgricultural Implement Workers of America, Local No 292, affiliated DELCO RADIO DIVISION513with the Congress of Industrial Organizations, or jointly by Inter-national Union, United Automobile Workers of America, Local No.683, and Local B-1194 of the International Brotherhood of ElectricalWorkers, both affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.G472814-42-vol 42-33